Per Curiam.
The sole proposition urged on this writ of error is that the trial court should, on the evidence, have withdrawn from the consideration of the jury the question of defendant’s negligence and whether plaintiff was guilty of contributory negligence, by entering a nonsuit or directing a verdict for defendant. Our examination of the testimony leads us to the conclusion that a jury question was presented in both aspects, and, consequently, that the refusal of the court to nonsuit *415as to the plaintiff in error or direct a verdict in his favor was entirely proper.
No useful purpose would be subserved by a discussion of the evidence. The judgment brought up for review will be affirmed.
For affirmance — The Chancellor, Chiee Justice, Garrison, Svvayze, Tee nctiaed, Parker, Bergen, Minturn, Kalisoii, Bogert, Vredenbuegh, Oongdon, Treacy, JJ. 13.
For reversal — None.